MEMORANDUM **
Because Liberty Life Assurance Co. (“Liberty”) did not respond to James Fulcher’s (“Fulcher”) evidence of fibromyalgia in the second denial letter, we vacate the district court’s decision that Liberty did not abuse its discretion by refusing to provide Fulcher with long-term disability benefits. See Booton v. Lockheed Medical Benefit Plan, 110 F.3d 1461, 1463 (9th Cir.1997). On remand, the district court is instructed to further remand the case to Liberty so as to permit Fulcher to present a complete and integrated information package supporting his disability claim. Liberty should then give full consideration (including evaluation by experts of its choosing) to Fulcher’s newly submitted evidence.
VACATED and REMANDED with instructions.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.